NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MICHAEL E. LESH,                                No.    19-71780

                Petitioner,                     BRB No. 18-0496

 v.
                                                MEMORANDUM*
ADVANTAGE FEDERAL RESOURCING;
et al.,

                Respondents.

                     On Petition for Review of an Order of the
                              Benefits Review Board

                          Submitted February 11, 2021**
                            San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and FEINERMAN,*** District
Judge.

      Michael E. Lesh petitions for review of the Department of Labor Benefits

Review Board’s decisions affirming two orders issued by the administrative law


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
judge awarding attorneys’ fees and supplemental attorneys’ fees to Lesh’s attorney,

Charles Robinowitz, pursuant to the Longshore and Harbor Workers’

Compensation Act, 33 U.S.C. § 901 et seq. This court recently issued a

precedential opinion, Seachris v. Brady-Hamilton Stevedore Co., No. 18-71807, __

F.3d __ (9th Cir. Apr. 19, 2021), which addresses a Benefits Review Board fee

award to Robinowitz in a manner that likely bears on the orders challenged here.

Accordingly, we grant Lesh’s petition for review, vacate the Board’s decisions,

and remand to the Board for further consideration in light of Seachris. Each party

shall bear its own costs on appeal.

      PETITION GRANTED; VACATED and REMANDED.




                                         2